618 F.2d 351
80-2 USTC  P 9487
Irl Dean RHODES, Plaintiff-Appellant,v.UNITED STATES of America et al., Defendants-Appellees.
No. 78-3569.
United States Court of Appeals,Fifth Circuit.
June 4, 1980.

James P. Knight, Jr., Jackson, Miss., for plaintiff-appellant.
Joseph E. Brown, Jr., Asst. U. S. Atty., Robert E. Hauberg, U. S. Atty., Jackson, Miss., Johnny Mixon, M. Carr Ferguson, Asst. Attys. Gen., Gilbert E. Andrews, Chief, Appellate Sec., Robert E. Lindsay, Wynette J. Hewett, U. S. Dept. of Justice, Tax Div., Washington, D. C., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Mississippi.
Before HATCHETT and TATE, Circuit Judges, and GROOMS*, District Judge.
HATCHETT, Circuit Judge.
Taxpayer, Irl Dean Rhodes, sought injunctive and mandamus relief based upon his interpretation of 26 C.F.R. § 601.107(b)(2) as imposing upon the Internal Revenue Service a mandatory duty to disclose requested information in a criminal investigation.  The district court exercised federal question jurisdiction, 28 U.S.C. § 1331, and denied relief, after interpreting the disclosure provision to be discretionary.  In accordance with our opinion in Einhorn v. DeWitt, 618 F.2d 347 (5th Cir. June 4, 1980), we find that the district court lacked jurisdiction, and remand for dismissal.
REVERSED AND REMANDED.



*
 District Judge of the Northern District of Alabama, sitting by designation